Pbb Oueiam.
It is provided in the Rules of Practice in this Court, No. 34, that exceptions in the record by appellant, “in support of which no reason or argument is stated or authority cited, will be taken as abandoned by him,” and applying the rule, we must decline to consider the statement in the brief filed, that “the defendant has ten assignments of error, all of which he insists upon in this Court.”
The only exception discussed is to the charge of his Honor that the plaintiff would be entitled to recover damages if she established either of the charges made in the complaint, and in this there is no error.
The charges are distinct and separate, and the establishment of one in no way depended on the other.
No error.